Citation Nr: 0423175	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  96-27 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for myopathy, including 
rhabdomyolysis.

2.  Entitlement to service connection for right inguinal 
hernia repair.


REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Attorney


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel





INTRODUCTION

The veteran served on active duty from June 1961 to May 1965 
and during September 1990.  The veteran also had service in 
the Tennessee Air National Guard from August 1985 to December 
1994 to include periods of active duty for training and 
inactive duty training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for a hernia and for lack of cortisone.  The claim 
for service connection for cortisone deficiency was later re- 
characterized as a claim for service connection for 
rhabdomyolysis, and in this decision the Board further 
broadens the definition of the muscle disorder as set forth 
on the title page of this decision. 

In March 1999 the Board determined that the claim for service 
connection for rhabdomyolysis was well grounded and the case 
was remanded to the RO for additional development. The case 
was subsequently returned to the Board, and in a decision 
dated in October 2002, the Board denied service connection 
for myopathy, including rhabdomyolysis and for a right 
inguinal hernia repair.

The veteran then appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court). In a June 2003 
joint motion the parties (the veteran and the VA Secretary) 
requested that the Board decision be vacated and the issues 
remanded pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA) and Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In a July 2003 Court order, the joint motion was granted, the 
Board's October 2002 decision was vacated, and the issues 
were remanded. The case was subsequently returned to the 
Board.  In January 2004, the Board remanded the case to the 
RO for further development pursuant to the joint motion.  The 
case has since been returned to the Board and is now ready 
for appellate review.

The issue of entitlement to service connection for right 
inguinal hernia is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

The veteran's myopathy, including rhabdomyolysis, is not 
related to the veteran's active duty or any incident of such 
service, and did not begin during and was not worsened by 
periods of active duty for training or inactive duty for 
training.


CONCLUSION OF LAW

Myopathy, including rhabdomyolysis, was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 101(24), 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION


There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)
The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claims.  The veteran was provided a copy 
of the rating decision noted above, a May 1996 statement of 
the case and supplemental statements of the case dated in 
June 1996,  June 1998, August 2002, and May 2004.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents as well as the Board's March 1999 remand, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  Further, by way of letters 
dated in February 2001 and February 2004, the RO specifically 
informed the veteran of the information and evidence needed 
from him to substantiate his claim, evidence already 
submitted and/or obtained in his behalf, as well as the 
evidence VA would attempt to obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  The Board 
notes that the VCAA letters dated in February 2001 and 
February 2004 were mailed to the veteran subsequent to the 
appealed rating decision in violation of VCAA and the veteran 
was not informed to furnish copies of evidence in his 
possession as required by 38 C.F.R. § 3.159.  The Board, 
however, finds that in the instant case the veteran has not 
been prejudiced by this defect.  In this regard, the Board 
notes the veteran was provided notice of the division of 
responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  
Therefore, under the circumstances, the Board finds that any 
error in the chronological implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background.

In this case the veteran contends that rhabdomyolysis was due 
to toxin exposure while he was a member of the Tennessee Air 
National Guard.  He reports that he performed the same job in 
the National Guard as his civilian job working for the 
National Guard as a technician at McGhee-Tyson Air Force 
Base.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty, active duty for training, or injury 
incurred or aggravated while performing inactive duty 
training. 38 U.S.C.A. §§ 1110, 1131, 101(24).

The veteran's service medical records for his 1961 to 1965 
active duty and several subsequent periodic examinations for 
National Guard are negative for any pertinent abnormality.  
It is not contended that myopathy, including rhabdomyolysis, 
was present during or otherwise related to the veteran's 1961 
to 1965 active duty.

The administrative records for the National Guard show annual 
periods of active duty for training, including and annual 
tour from May 16 to May 20, 1994 and monthly inactive duty 
training, including March 12 and 13, 1994.  

His medical record from the National Guard from 1985 to 1993 
show no pertinent abnormality.  A February 1993 examination 
for the National Guard showed normal abdomen and viscera, 
including hernia.  Blood studies showed only borderline 
cholesterol and cholesterol HDL ratio.  

Private medical records from W.W., M.D. show the veteran was 
hospitalized on March 24, 1994 for an elective repair of a 
right inguinal hernia which was found after he developed pain 
in the right inguinal area.  The clinical history obtained at 
admission noted that the veteran had apparently been lifting 
large objects at work and otherwise was in excellent health.  
He was a basketball player.  There were some abnormal blood 
studies and the surgery was canceled.  He underwent 
evaluation by Dr. T. and work up eventually showed toxic 
rhabdomyolysis proved by muscle biopsy.  It was reported that 
the veteran exercised three times weekly at the National 
Guard base and played basketball twice a week.  The veteran 
underwent surgical repair of the right inguinal hernia in 
April 1994. The veteran received follow-up treatment from 
1994 to 1999 at private facilities.

On May 14, 1994 a medical board of the National Guard 
evaluated him.  He was discharged from the National Guard for 
myositis and adrenal hypofunction.  At that time it was 
determined by a Medical Evaluation Board (MEB) that the 
approximate date of origin of these disorders was in March 
1994.  It was further found that these disorders had their 
onset prior to service and were permanently aggravated by 
service.  

A January 1995 statement from Dr. T. indicates that the only 
toxin identified was chlordane but that other idiopathic 
toxins had not been completely ruled out. Chlordane is an 
insecticide.  Dorland's Illustrated Medical Dictionary 317 
(27th ed. 1988).

March and May 1996 statements from Drs. T. and W., 
respectively, note that the veteran had had toxic 
rhabdomyolysis or a long-standing degenerative muscle disease 
of unknown etiology.  Dr. T. said the toxicity occurred prior 
to the abnormal blood studies in March 1994 and thought the 
veteran should be referred for evaluation to determine 
whether toxicity exposure occurred while he was with the Air 
National Guard. Dr. W. said the disease began while the 
veteran was on active duty with the National Guard and that 
there is a question whether exposure to a toxic material 
while employed by the Air National Guard could account for 
his disease.

A VA examination conducted in August 1996 revealed a 
diagnosis of rhabdomyolysis (myositis) as well as a diagnosis 
of adrenaline insufficiency by history.

In an August 2002 letter the veteran indicated the toxic 
exposure occurred during weekend drills and that he did the 
same job during the weekend drills that he did as a civilian 
employee. He stated that the hernia was diagnosed on a 
weekend drill.

The VA examined the veteran in July 2000. At that time the 
veteran reported that he was in excellent health until he was 
hospitalized in March 1994 for a hernia repair and was found 
to have an elevated CPK and SGOT. It was reported that he was 
discharged from the National Guard as medically unfit for 
duty and also lost his job as a civilian employee with the 
National Guard as a computer technician. He worked on his own 
farm raising livestock.  He remembered spraying insecticide, 
which may have included Chlordane 10 years earlier.  The VA 
examiner noted that in reviewing the veteran's claims file he 
found one doctor's note indicating that he had tested 
positive for Chlordane in the urine.  The veteran also stated 
that he shredded documents both while on duty and as a 
civilian employee and the documents were coated with a 
chemical. The dust from the shredding got in his eyes and 
lungs.  Following review of the veteran's medical records and 
an examination, the doctor reported that the veteran clearly 
had a myopathy, and that the weakness he demonstrated on 
physical examination could be due to the treatment of the 
myopathy rather than to the condition itself.  It was 
impossible to state whether the steroid myopathy or the 
originally diagnosed nonspecific myopathy/rhabdomyolysis was 
the more proximate cause of the veteran's symptoms.  The 
doctor found no clear evidence of rhabdomyolysis as he found 
no documentation of proteinuria and was unable to diagnose 
dermatomyositis based on current physical findings and 
available laboratory data and muscle biopsy reports. The 
doctor reported that it was clear that the veteran's illness 
began in 1994 insofar as his symptoms are concerned.  Prior 
to finding of the abnormal blood studies, he was, by all 
indications quite healthy except for his inguinal hernia.  
The doctor was unable relate the myopathy to a toxin 
exposure; there was no clear history of ongoing toxin 
exposure to account for his continued muscle enzyme elevation 
and symptoms and weakness.  It would be expected that a past 
toxin exposure would have cleared after a period of time and 
one would not expect persistent muscle enzyme abnormalities 
based on a long past exposure.

Analysis

To summarize, the myopathy initially was found as a result of 
blood tests first taken in March 1994.  Dr. T has indicated 
that it was present prior to March 1994.  Both Drs. W. and T. 
raised the question as to whether the toxic exposure occurred 
while he was with the Air National Guard.  However, no 
subsequent medical opinion was submitted establishing any 
such relationship.  The only toxin identified was chlordane, 
an insecticide.  Dorland's Illustrated Medical Dictionary 317 
(27th ed. 1988).

The veteran indicates that the toxin may have come from the 
documents he shredded.  However, there is no evidence to 
substantiate this assertion.  It is also noted that the 
veteran owned a farm and one occasion had used an 
insecticide.

Additionally, while the VA physician who examined the veteran 
in 2000 did not identify the etiology of the veteran's 
myopathy, he pointed out that there was no clear history of 
toxic exposure and that one would not expect the veteran's 
persistent muscle enzyme abnormalities based on a long past 
toxin exposure.  In short, there is no evidence of any toxic 
exposure during a period of active duty for training or 
inactive duty training that would account for the veteran's 
myopathy.

Dr. W. indicated that the disease began while he was on 
active duty with the National Guard.  However, it is unclear 
whether this opinion was in reference to his service as a 
serviceman or a civilian employee.  Dr. W. did not refer to 
particular period of service.  Additionally, the evidence 
shows that the disorder was asymptomatic prior to March 1994.  
Therefore, without symptoms, it is speculative to state that 
the disease began during a particular period of active duty 
for training or a particular weekend drill.  The May 1994 MEB 
report reflects that the disease pre-existed service and was 
aggravated by service.  However, the Board notes that the 
veteran's service administrative records do not document any 
active duty for training between March 1994, when this 
disorder was first shown, and the date of the MEB report.  
The law makes a clear distinction between active duty for 
training and inactive duty for training.  While the veteran 
had inactive duty for training during the period on question, 
an individual on inactive duty for training is entitled to 
disability compensation only for residuals of injuries 
suffered and not for disability based on disease.  See Brooks 
v. Brown, 5 Vet. App. 484, 485 (1993); 38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  As such the line of duty determination 
is patently inconsistent with the VA law and regulations.  
38 C.F.R. § 3.1 (2003).

The weight of the credible evidence demonstrates that 
myopathy, including rhabdomyolysis, began years after active 
duty and was not caused by any incident of such service, and 
did not begin during and were not worsened by periods of 
active duty for training.  As previously stated service 
connection is warranted only for an injury incurred in or 
aggravated by inactive duty for training, not for a disease.  
As the preponderance of the evidence is against the claim for 
service connection for myopathy, including rhabdomyolysis, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for myopathy, including rhabdomyolysis, is 
denied.


REMAND

A review of the records reflects that the veteran was on 
inactive duty training on March 12 and 13, 1994.  The veteran 
was seen at the dispensary on March 12, 1994, while 
commencing a two day period of inactive duty for training.  
He was seeking treatment for pain in the right inguinal area.  
A right inguinal hernia was diagnosed and the veteran was 
placed on light duty.  In view of this fact, the Board is of 
the opinion that a VA examination is warranted in order to 
determine the etiology of the right inguinal hernia.  

Accordingly, the case is REMANDED for the following:

1.  A VA examination should be conducted 
in order to determine the severity and 
etiology of the right inguinal hernia.  
The claims folder should be made 
available to the examiner prior to the 
examination.  All tests deemed necessary 
should be performed.  It is requested 
that the examiner obtain a detailed 
clinical history.  Following the 
examination the examiner is requested to 
render an opinion as to when the right 
inguinal hernia occurred.  If prior to 
the veteran's inactive duty training on 
March 12 and 13, 1994, the examiner is 
requested to render an opinion as to 
whether it is as likely as not that the 
preservice right inguinal hernia under 
went a chronic increase in disability 
beyond natural progression during the 
inactive duty training on March 12 and 
13, 1994 or any subsequent period of 
active duty for training or inactive duty 
training.  A complete rational for any 
opinion expressed should be included in 
the report.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given time to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.



                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



